                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

 ZACH HILLESHEIM,

                         Plaintiff,                                        8:18CV299

           vs.
                                                                             ORDER
 LSAD INVESTMENT PROPERTIES, LLC,

                         Defendant.



        Upon the parties’ joint notice of settlement, the Court entered an order (Filing No. 17) on
February 5, 2019, which required the parties to file a joint stipulation for dismissal (or other
dispositive stipulation) with the clerk of the court by March 7, 2019. The joint stipulation was not
timely filed.

        On March 28, 2019, the court emailed counsel for the parties jointly to remind them that
that “[a]bsent prompt compliance with the order, the case may be dismissed without further
notice.”

        As of today, the joint stipulation has not been filed and Plaintiff’s counsel has not
responded to the court’s emailed reminder.

        Accordingly,

        IT IS ORDERED that Plaintiff Zach Hillesheim is given until April 15, 2019 to show cause
why the court should not dismiss Plaintiff’s claims for want of prosecution. The failure to timely
comply with this order will result in dismissal of the claims filed by Plaintiff without further notice.



        Dated this 1st day of April, 2019.

                                                        BY THE COURT:

                                                        s/ Cheryl R. Zwart
                                                        United States Magistrate Judge
